Foed, Judge:
The cases listed above have been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JB (Comm. Spec’s Initials) by Commodity Specialist J. Bistreich (Comm. Spec’s Name) on the *432invoices covered by the above enumerated protest, and assessed with, duty at 19 per centum ad valorem under the provisions of Item 680.50, TSUS, consist of lamp pulleys which are claimed dutiable at 10.5 per centum ad valorem within Item 664.10, TSUS, as elevators, hoists, winches, cranes, jacks, pulley tackle, belt conveyors and other lifting, handling, loading or unloading machinery, not provided for in Item >664.05.
That said lamp pulleys are not, in fact, pulleys, pillow blocks, shaft couplings, or parts thereof, but are, in fact, lifting machinery.
That the protests enumerated above be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Plaintiff having abandoned the protests as to all other merchandise, they are hereby dismissed. Accepting the stipulation, we find that the merchandise marked “A” and initialed on the invoices by the designated commodity specialist consists of lifting machinery. Therefore, the claim in the protests that said merchandise is properly dutiable at the rate of 10.5 per centum ad valorem under the provisions of the Tariff Schedules of the United States under item 664.10 is sustained.
Judgment will be rendered accordingly.